DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2021, 09/30/2021, and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Response to Amendment
This Office Action is in response to applicant's preliminary amendments filed on 03/12/2021.  Examiner has acknowledged and reviewed applicant's cancellation 1 - 35, and the addition of new claims 36 - 56.  Examiner has reviewed newly added claims 36 - 56, and those claims do not constitute new matter issues.  

Reasons for Allowance



The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 36 - 49 is the prior art made of record neither shows or discloses the claim language found in claim 36, for a method for extracting fluid from a plurality of reservoirs of a container, the method comprising:

positioning an acoustic ejector relative to a first reservoir of the plurality of reservoirs such that a first acoustic beam of the acoustic ejector is directed toward the first reservoir; and
ejecting a first droplet from the first reservoir.

Most notably, for a method for extracting fluid from a plurality of reservoirs of a container, the method, further comprising:
re-positioning the acoustic ejector relative to a second reservoir of the plurality of reservoirs such that a second acoustic beam of the acoustic ejector is directed toward the second reservoir; and
ejecting a second droplet from the second reservoir.
in combination with all of the other claim limitations presented, in total.

The primary reason for allowance of claims 50 - 53 is the prior art made of record neither shows or discloses the claim language found in claim 50, for a method for extracting fluid from a plurality of reservoirs of a container, the method comprising:
ejecting a first droplet from a first reservoir of the plurality of reservoirs; and
ejecting a second droplet from a second reservoir of the plurality of reservoirs.

Most notably, the method, further comprising constructing a dose-response curve using at least the first droplet and the second droplet, in combination with all of the other claim limitations presented, in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 54 is rejected under 35 U. S. C. 102(a)(1) as being anticipated by Graham (US 20060286554 A1).  

    PNG
    media_image1.png
    535
    434
    media_image1.png
    Greyscale

Regarding claim 54, Graham discloses a container (Figure 1, element 6) comprising a plurality of reservoirs, the container comprising:
a first reservoir of the plurality of reservoirs, wherein the first reservoir comprises a first compound (paragraph 38, lines 15 - 18); and
a second reservoir of the plurality of reservoirs, wherein the second reservoir comprises a second compound (paragraph 38, lines 15 - 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 55 and 56 are rejected under 35 U. S. C. 103 as being unpatentable over Graham.
Regarding claim 55, Graham does not disclose the container, wherein the first reservoir comprises a first concentration of the first compound and the container further comprising a third reservoir of the plurality of reservoirs, wherein the third reservoir comprises a second concentration of the first compound.
However, regarding claim 55, Graham teaches a container (Figure 1, element 6) can comprise a plurality of reservoirs; each reservoir can comprise a disparate compound, or different combinations of the same compound (paragraph 38, lines 15 - 18).
It would have been obvious to one of ordinary skill in the art at the time the applicant filed for the invention, that a container can comprise on or more reservoirs; each reservoir can contain a specific compound (paint, primer, wood stain, etc.) and a 

Regarding claim 56, Graham does not disclose the container, wherein the container is a generally tubular container, and wherein each reservoir of the plurality of reservoirs is cylindrical.
Regarding claim 56, Official Notice is taken of the container and reservoir can be cylindrical.   Cylindrical containers and reservoirs are commonly used containment shapes, used for storing various liquids comprising cleaning agents, paints, paint thinners, stains, or primers.
It would have been obvious to one of ordinary skill in the art at the time the applicant filed for the invention, that a container and a reservoir can comprise a cylindrical shape.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF